HEARD, Judge.
Jean Kelly Robinson instituted this suit against The Sisters of Charity of the Incarnate Word d/b/a Schumpert Memorial Hospital for damages for an alleged breach of contract. Defendant filed exceptions of no cause and no right of action and plea of prescription. The exception of no cause of action and the exception of prescription were sustained and plaintiff’s suit dismissed January 4, 1972. An application for a new trial was filed on January 5, 1972 and on February 1, 1972, an amending and supplementary petition was filed by plaintiff. Thereafter on February 22, 1972 exceptions of no cause and no right of action and plea of prescription were filed to plaintiff’s amended and supplemental petition. These exceptions were sustained on March 6, 1972. A motion for an appeal was applied for and granted on June 2, 1972, and a devolutive appeal bond in the amount of $100 was filed on July 17, 1972.
On July 27, 1972 a motion for “remandment” was filed by appellant to remand the suit to the trial court for the reason that no final judgment was entered by the trial court.
Appellant’s motion for a devolutive appeal, granted by the court, signifies that she desires to appeal from the final judgment rendered March 6, 1972. However, there has been no appealable judgment signed and filed in the record in this case, and an appeal is therefore premature in the absence of a signed judgment in the record and the appropriate procedure is to dismiss this appeal. LSA-C.C.P. Arts. 1911, 2083; Heath v. Piermont Insurance Company, La.App., 211 So.2d 700 (2d Cir. 1968); Advertiser, Division of Independent, Inc. v. Tubbs, La.App., 203 So.2d 418 (3d Cir. 1967); McElwee v. McElwee, La.App., 244 So.2d 35 (2d Cir. 1971).
For the reasons assigned this appeal is dismissed without prejudice at appellant’s cost.